

THIRD AMENDMENT
TO
SERVICES AGREEMENT
This Third Amendment to Services Agreement (this “Amendment”) is dated as of
February 23, 2015 and entered into by and between DCP Midstream, LP, a Delaware
limited partnership (“Service Provider”) and DCP Midstream Partners, LP, a
Delaware limited partnership (“Owner”). Service Provider and Owner are sometimes
referred to in this Amendment individually as a “Party” and collectively as the
“Parties”.
RECITALS
A.
The Parties entered into that certain Services Agreement dated as of February
14, 2013, as amended by the First Amendment to Services Agreement dated as of
August 5, 2013 and as further amended by the Second Amendment to Services
Agreement dated as of March 31, 2014 (the “Services Agreement”) (capitalized
terms used but not defined herein shall have the meaning given thereto in the
Services Agreement).

B.
The Parties desire to amend the Services Agreement to increase the G&A Expenses
Limit as provided for in Section 2.5 of the Services Agreement to account for
the expansion of the Owner’s business and to take into consideration changes in
the scope of services and the basis Service Provider utilizes for allocating
general and administrative costs.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledge, the Parties hereby agree as follows:
1.
Services Agreement Schedule Amendment. Schedule A to the Services Agreement is
replaced with the Schedule A attached hereto as Attachment I.

2.
Acknowledgement. Except as amended hereby, the Services Agreement shall remain
in full force and effect as previously executed, and the Parties hereby ratify
the Services Agreement as amended hereby.



3.
Counterparts. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties hereto and
delivered (including by facsimile) to the other Parties.









--------------------------------------------------------------------------------



EACH OF THE UNDERSIGNED, intending to be legally bound, has caused this
Amendment to be duly executed and delivered to be effective as of January 1,
2015, regardless of the actual date of execution of this Amendment.


DCP MIDSTREAM, LP


By: /s/ Brent L. Backes
Name: Brent L. Backes
Title: Group Vice President, General Counsel & Corporate Secretary




DCP MIDSTREAM PARTNERS, LP
By: DCP MIDSTREAM GP, LP, its general partner
By: DCP MIDSTREAM GP, LLC, its general partner
 

By: /s/ Michael S. Richards
Name: Michael S. Richards
Title: Vice President, General Counsel & Secretary



Signature Page to Third Amendment to Services Agreement



--------------------------------------------------------------------------------



ATTACHMENT I




SCHEDULE A


G&A EXPENSES LIMIT






For 2015 the G&A Expenses Limit shall be $71 million.




